Title: To Alexander Hamilton from Samuel Hodgdon, 7 April 1800
From: Hodgdon, Samuel
To: Hamilton, Alexander


          
            Sir,
            Philadelphia, 7th. April, 1800—
          
          I have received your letter of the 29th. Ulto. The reason of my proposing to substitute three pairs of Shoes such as can be had for one Dollar a pair and a pair of Soles, instead of four which is the law allowance and which cost only Eighty Cents a pair is, that it appears to me that the cost of the latter would in the mode proposed be abundantly sufficient to Keep the soldier well shod for the year. If four pairs of equal goodness can be had by contract I shall be better satisfied, but I am afraid the increase amount will be brought into view. I Know the inspection though under Oath has reference to the price paid for the shoes, and in this way the soldier is injured both as it respects size and quality
          The Coats under the Old form cost four Dollars and fifty Cents. the Hat eighty Cents—Under the new the Coats will cost eight Dollars and fifty Cents, and the Hat one Dollar and twenty five Cents.
          I am, Sir, your most obedient Servt.
          
            Samuel Hodgdon
          
          Genl. Alexander Hamilton—
        